Exhibit 99.1 Kronos Announces Plan to Deregister its Common Stock and Provides Update Regarding the Event of Default Under its Secured Financing and Certain Personnel Matters BELMONT, Mass – February 12, 2009 Kronos Advanced Technologies, Inc. (“Kronos”), (OTCBB: KNOS) announced today that, following extensive discussions with its secured lenders regarding the outstanding obligations under the AirWorks and Hilltop promissory notes, Kronos is in the process of transferring control of its assets to AirWorks and Hilltop in accordance with peaceful possession procedures.In addition, in light of Kronos’ financial condition and the ongoing peaceful possession proceedings, Kronos will be voluntarily deregistering its common stock and ending its reporting obligations under the Securities Exchange Act of 1934.Kronos’ obligation to file periodic reports with the Securities and Exchange Commission (the “SEC”) will be immediately suspended upon the filing of the Form 15. The registration of Kronos’ common stock under the Securities Act of 1934 is expected to terminate 90 days after the filing of the Form 15, if the Form 15 is not withdrawn and the SEC does not deny the application to deregister.Following deregistration with the SEC, if Kronos’ common stock ceases to be quoted on the Over the Counter Bulletin Board, it may be quoted on the Pink OTC Market, or Pink Sheets, but there can be no assurance that any broker will continue to make a market in the common stock. In addition, effective at the close of business on February 13, 2009, Richard F.
